Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 11/6/20.  Claims 1-13 and 15-16 are pending and have been examined.
	Claims 1-13 and 15-16 are rejected.

Drawings
	The drawings filed on 11/6/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 and 15-16 are directed to an abstract idea. Under Step 1, claims 1-16 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim recites the following “determine a remaining capacity change model that estimates a temporal change of a remaining capacity which is based on charging/discharging in accordance with a first energy service for each of a plurality of energy storage systems that perform charging/discharging in accordance with energy services; and compute a charging/discharging plan of each of the plurality of energy storage systems based on the remaining capacity change model of each of the plurality of energy storage systems”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “determine a remaining capacity change model that estimates a temporal change of a remaining capacity which is based on charging/discharging in accordance with a first energy service for each of a plurality of energy storage systems that perform charging/discharging in accordance with energy services; and compute a charging/discharging plan of each of the plurality of energy storage systems based on the remaining capacity change model of each of the plurality of energy storage systems” is a mental process. As described in the specification [0101]-[0119] of the published document US20210075226 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
The judicial exception is not integrated into a practical application, claim 1 recites “a memory” and “a processor”. The cloud-computing system and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor and the cloud computing system are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  Thus, these limitations do not amount to significantly more. These claims are not patent eligible.

Claim 16 is a CRM claim with 112(F) interpretation corresponds to the system claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. 
	Dependent claims 2-13 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “temporal change” in claims 1, 12, 15 and 16 is a relative term which renders the claim indefinite. The term “temporal change” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the For purpose of the examination, the examiner has interpreted “temporal change” in claims 1, 12, 15 and 16 as “change”.
Dependent claims 2-11 and 13 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20120249152 to Nishibayashi et al. (hereinafter “Nishibayashi”), in view of US20160226249 to Sakuma et al. (hereinafter “Sakuma”).

However, Sakuma in an analogous art discloses at least one memory configured to store one or more instructions (Sakuma, see [0428]), a control apparatus determining data and compute plan of each of a plurality of energy storage systems (Sakuma, see [0220] and [0276]-[0277]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sakuma into the apparatus of Nishibayashi. The modification would be obvious because one of the ordinary skill in the art would want to cope with the actual changing state of the power grid comprising multiple batteries by managing the multiple batteries with a battery SCADA (Sakuma, see [0015], [0220] and [0276]-[0277]).



Claim 16 is a CRM claim corresponding the apparatus claim 1, it is therefore rejected under similar reasons set forth in the rejections of claim 1.

As per claim 4, the rejection of claim 1 is incorporated, Nishibayashi further discloses wherein the first energy service is a service that causes the energy storage system to perform charging/discharging within a range equal to or smaller than an upper limit value of the charging/discharging set in advance (Nishibayashi, see [0040] and [0057]).

As per claim 5, the rejection of claim 4 is incorporated, Sakuma further discloses wherein the first energy service is a frequency regulation service that causes the energy storage system to perform charging/discharging according to a frequency fluctuation of a power system (Sakuma, see [0271]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sakuma into the apparatus of Nishibayashi. The modification would be obvious because one of the ordinary skill in the art would want to cope with the actual changing state of the power grid comprising multiple batteries by managing the multiple batteries with a battery SCADA (Sakuma, see [0015], [0220] and [0276]-[0277]).



As per claim 11, the rejection of claim 1 is incorporated, Nishibayashi further discloses compute the charging/discharging plan of the energy storage systems based on a current remaining capacity (Nishibayashi, see [0083], [0058] and [0073]).
Sakuma further discloses compute plan of each of a plurality of energy storage systems (Sakuma, see [0220] and [0276]-[0277]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sakuma into the apparatus of Nishibayashi. The modification would be obvious because one of the ordinary skill in the art would want to cope with the actual changing state of the power grid comprising multiple batteries by managing the multiple batteries with a battery SCADA (Sakuma, see [0015], [0220] and [0276]-[0277]).

As per claim 12, the rejection of claim 1 is incorporated, Nishibayashi further discloses compute the charging/discharging plan of the energy storage system based on a compensation for an upper limit value of the charging/discharging in accordance with the first energy service (Nishibayashi, see [0083], [0058] and [0073])
Sakuma further discloses compute plan of each of a plurality of energy storage systems (Sakuma, see [0220] and [0276]-[0277]).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi, in view of Sakuma, further in view of US10547180 to Crawford et al. (hereinafter “Crawford”).

As per claim 2, the rejection of claim 1 is incorporated, the combination of Nishibayashi and Sakuma does not explicitly disclose determine the remaining capacity change model that estimates an amount of change of the remaining capacity for each unit time. However, Crawford in an analogous art discloses determine the remaining capacity change model that estimates an amount of change of the remaining capacity for each unit time (Crawford, see col. 12 lines 31-35).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Crawford into the above combination of Nishibayashi and Sakuma. The modification would be obvious because one of the ordinary skill in the art would want to provide improved accuracy of the described performance models by estimating amount of .

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi, in view of Sakuma, further in view of US20140214219 to Katayama et al. (hereinafter “Katayama”).

As per claim 7, the rejection of claim 1 is incorporated, the combination of Nishibayashi and Sakuma does not explicitly disclose compute the charging/discharging plan by solving a mathematical programming problem for obtaining a variable that maximizes a function representing a profit of a plurality of power consumers who own each of the plurality of energy storage systems under a constraint condition determined based on the energy services. However, Katayama in an analogous art discloses compute the charging/discharging plan by solving a mathematical programming problem for obtaining a variable that maximizes a function representing a profit of a plurality of power consumers who own each of the plurality of energy storage systems under a constraint condition determined based on the energy services (Katayama, see [0079], [0097] and [0143]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Katayama into the above combination of Nishibayashi and Sakuma. The modification would be obvious because one of the ordinary skill in the art would want to improve the balance between the electricity selling profit and the electricity purchase loss by 

As per claim 8, the rejection of claim 7 is incorporated, Katayama further discloses the variable includes an upper limit value of the charging/discharging in accordance with the first energy service and a discharging power (Katayama, see [0142] and [0149]-[0163]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Katayama into the above combination of Nishibayashi and Sakuma. The modification would be obvious because one of the ordinary skill in the art would want to improve the balance between the electricity selling profit and the electricity purchase loss by maximizing a function representing a profit of a plurality of power consumers (Katayama, see [0130], [0079], [0097] and [0143]).

As per claim 9, the rejection of claim 7 is incorporated, Katayama further discloses wherein the profit of the plurality of power consumers is defined based on a compensation for the upper limit value of the charging/discharging in accordance with the first energy service and a power purchasing unit price (Katayama, see [0142] and [0149]-[0163]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Katayama into the above combination of Nishibayashi and Sakuma. The modification 

As per claim 10, the rejection of claim 7 is incorporated, Katayama further discloses the constraint condition includes a discharging power of each of the plurality of energy storage systems at each time does not exceed a power demand of each of the plurality of power consumers who owns each energy storage system at each time (Katayama, see abstract, [0142] and [0149]-[0163]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Katayama into the above combination of Nishibayashi and Sakuma. The modification would be obvious because one of the ordinary skill in the art would want to improve the balance between the electricity selling profit and the electricity purchase loss by maximizing a function representing a profit of a plurality of power consumers (Katayama, see [0130], [0079], [0097] and [0143]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi, in view of Sakuma, further in view of US20150261239 to Zhang et al. (hereinafter “Zhang”).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zhang into the above combination of Nishibayashi and Sakuma. The modification would be obvious because one of the ordinary skill in the art would want to efficiently practice peak shaving and frequency control by controlling the charging/discharging of batteries (Zhang, see abstract and [0006]).

Allowable Subject Matter
Claim 3 would be allowable if the 35 U.S.C. 101 rejection and the 35 U.S.C. 112(b) rejection, set forth in this Office action, are overcome and to include all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US9685799 discloses a  storage battery controller includes a charging/discharging rate setter which sets a rate at which the battery is charged/discharged to approximate the power system frequency to rated frequency; and a charge and discharge controller which controls charge and discharge of the battery, in which the gain adjuster: when the measured charge level is lower than a lower limit of a normal range and the obtained power system frequency is within a first non-sensitive zone ranging from a first frequency lower than the rated frequency to the rated frequency, decreases the charging rate to a predetermined percentage of the charging rate; and when the measured frequency is higher than an upper limit of the normal range and the obtained power system frequency is within a second non-sensitive zone ranging from a second frequency higher than the rated frequency to the rated frequency, adjusts the discharging rate to decrease the discharging rate.
	US10535999 discloses a power control system includes a storage cell and a power control apparatus. The storage cell is configured to allow allocation of predetermined storage capacities to a plurality of consumer facilities each including a load apparatus. The power control apparatus including a controller configured to control charging and discharging of the storage cell. The controller receives a charging or discharging instruction for the storage cell from the plurality of consumer facilities. The controller accepts a charging or discharging instruction newly received from one of the 
	US7839027 discloses maintaining the state of charge of energy storage devices such as batteries, flywheel, capacitors, or other technologies that are energetically coupled with the electricity grid to support ancillary services. To reliably respond to requests to regulate the grid, the charge on the energy storage device is sustained or restored to a specified range in a manner that optimizes the readiness of the energy storage device to supply ancillary services in light of the condition of the grid. A state of charge (SOC) of the energy storage device and the grid frequency may be monitored. When a request from the operator to regulate the grid frequency is not being serviced, the charge of the energy storage device may be increased or decreased so that the charge may be sustained within the specific range. Once the SOC falls outside of the first range, charge may be added to or removed from the energy storage device when the grid frequency has appropriate values, e.g. if the grid frequency is respectively above a first setpoint or below a second setpoint.
	US20140114829 discloses Internet Protocol (IP)-based messages including IP packets are generated by transforming raw data content into settlement grade content. Settlement is provided for grid elements that participate in the electric power grid following initial registration of each grid element with the system, preferably through network-based communication between the grid elements and a coordinator, either in coordination with or outside of an IP-based communications network router. Messaging related to settlement is managed through a network by a Coordinator using IP .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/